office_of_chief_counsel internal_revenue_service memorandum number release date cc psii cgabrysh postn-134008-12 uilc date october to holly l mccann chief excise_tax program from frank boland chief branch office of associate chief_counsel passthroughs and special industries cc psi subject cca-imported vehicles under temporary importation this responds to your request for non-taxpayer specific legal advice regarding the imposition of the sec_4051 retail_truck_tax on an imported truck that is leased as described below the truck has a chassis and a body that are subject_to the sec_4051 tax you ask four questions regarding two scenarios has the truck been imported into the united_states is there any sec_4051 tax_liability if so who is liable for the tax and what is the tax_base this response does not apply to trucks described in c f_r sec_123 which generally relates to vehicles in international traffic arriving with goods or passengers destined to points in the united_states this document may not be used or cited as precedent scenario facts dom a company located in the united_states enters into a six month agreement to lease from for a foreign_corporation a truck that dom will use to transport equipment and machinery to and from points within the united_states before the truck is brought into the united_states and before dom uses the truck dom must demonstrate that the truck meets all u s federal highway safety standards this truck has never been sold or used in the united_states postn-134008-12 a verified u s customs and border protection cbp form_7501 entry summary that identifies for’s imported truck indicates that for is the importer of record and dom is the ultimate consignee this form also indicates that for posted a temporary importation bond to insure that the truck will be exported from the united_states within a specified period a temporary importation bond is a procedure whereby under certain conditions merchandise may be entered -- for a limited time -- into u s custom's territory free of duty instead of duty the importer posts a bond for twice the amount of duty taxes etc that would otherwise be owed on the importation under this procedure the importer agrees to export or destroy the merchandise within a specified time or pay liquidated_damages which are twice the normal duty under the terms of the lease for retains title to the truck dom must register the truck with the appropriate department of motor vehicles in the united_states and pay the registration fees dom must maintain the truck in good working order and when the lease expires dom must return the truck to for question has the truck been imported into the united_states cbp form_7501 identifies merchandise entering the commerce of the united_states thus the truck that is listed on a properly completed cbp form_7501 has been imported into the united_states the amount of time the truck stays in the united_states is not a consideration in determining whether the truck has been imported for federal excise_tax purposes therefore the truck’s status as imported into the united_states is unaffected by the fact that for posted a temporary importation bond question does the sec_4051 tax apply to the use of the trucks after importation sec_4051 of the internal_revenue_code imposes a percent excise_tax on the first_retail_sale of certain enumerated articles including bodies and chassis of highway trucks sec_4052 defines the term first_retail_sale as the first sale for a purpose other than for resale or leasing in a long-term_lease after production manufacture or importation sec_4052 provides that if any person uses an article taxable under sec_4051 before the first_retail_sale of such article then such person is liable for tax under sec_4051 in the same manner as if such article were sold at retail by him 319_f2d_776 5th cir holds that a used volkswagen automobile that was manufactured in germany was subject_to the excise_tax imposed postn-134008-12 by sec_4061 the predecessor to sec_4051 when imported into the united_states and sold at retail as a used car because the sale was the first sale within the united_states in this scenario dom’s use of the truck is treated as if the truck was sold at retail and therefore is subject_to the sec_4051 tax see sec_4052 whether the truck is new or used is immaterial see smith v united_states therefore sec_4051 applies to dom’s use of the truck question who is liable for the sec_4051 tax sec_4052 provides that if any person uses an article taxable under sec_4051 before the first_retail_sale of such article then such person is liable for tax under sec_4051 in the same manner as if such article were sold at retail by him therefore dom is liable for tax because dom used the trucks before the first_retail_sale of the truck in the united_states question what is the tax_base sec_4052 provides that in the case of any person made liable for tax by sec_4052 relating to the taxable use of the article the tax is computed on the price at which similar articles are sold at retail in the ordinary course of trade as determined by the secretary sec_145_4052-1 of the temporary excise_tax regulations under the highway revenue act of pub l provides that if the taxable sale of an article is a taxable use of such article under sec_145_4052-1 the tax is computed on the price as determined under sec_145_4052-1 sec_145_4052-1 provides that if the seller of an article does not regularly sell such articles at retail in arm's length transactions a constructive price on which the tax shall be computed will be determined by the commissioner this price will be established after considering the selling practices and price structures of sellers of similar articles in this scenario dom’s tax_liability under sec_4051 attributable to dom’s use of the truck is calculated pursuant to sec_145_4052-1 assuming that dom does not regularly sell at retail in arm’s length transactions the type of truck that dom used sec_145_4052-1 requires the commissioner to determine a constructive price on which the tax will be computed after considering the selling practices and price structures of sellers of similar vehicles scenario the facts are the same as those in scenario except that the truck remains registered in for’s name this registration does not change the analysis or the answers in postn-134008-12 scenario the truck retains its status as an imported truck the sec_4051 tax remains applicable to dom’s use of the truck before its first_retail_sale in the united_states dom remains liable for the sec_4051 tax because dom used the truck before its first_retail_sale in the united_states the tax_base determination under sec_145_4052-1 is unaffected by the truck’s registration if you have any questions concerning this memorandum please contact celia gabrysh at if you have any further questions
